In his motion for rehearing counsel for the appellant renews his contention that the failure *Page 129 
of the trial court to instruct the jury on the subject of temporary insanity as a result of the recent and immoderate use of intoxicating liquor as a mitigating circumstance as is authorized by article 36, P. C., 1925, was erroneous.
It appears from Bill of Exception No. 1 that the appellant requested the court to instruct the jury that if from the evidence they believed that the appellant "was under the influence of intoxicating liquor and that such condition was of such intensity as to render the defendant incapable of discerning right from wrong, or of exercising the cool and calm judgment of a normal person," that they may consider same in mitigation of the offense. The court declined to give the instruction and appellant took a bill of exception which the court qualified with the following statement: "There was no testimony on the trial that the defendant was drunk or at all intoxicated; no such evidence was given by the defendant himself when he testified as a witness in his own behalf; the only testimony offered on this line simply showed some few drinks of whisky were taken by the defendant; I think the record of the testimony will disclose he took two drinks and no evidence was offered by the defendant and no testimony showed or tended to show that he was drunk or intoxicated; in fact it is my recollection such words were not used at all, much less that he was temporarily insane from the recent use of intoxicating liquor or spirits; just no such evidence in the record."
No exception to the qualifying statement of the judge presiding at the trial appears to be attached to the bill. Ordinarily, in matters of procedure, the unchallenged qualification of a bill of exception is conclusive against the person complaining of the bill. See Tex. Jur., vol. 4, p. 102, sec. 67. Where the qualification goes to the question as to whether there was any evidence or sufficient evidence to raise an issue of fact, it cannot have the effect of depriving the appellate court of the right to determine by an examination of the statement of facts the presence or cogency of the evidence and its adequacy of raising the issue with reference to a particular question.
The following summarizes the statement of facts, which we have carefully read: The appellant gave testimony in his own behalf from which it appears that he and two ladies went in an automobile to the house conducted by the deceased; that both before and after partaking of a "Dutch lunch" the parties took a drink; that, after taking a ride of about two hours, they returned to the house and soon thereafter arranged to go to their homes. They had not met the deceased before but were accosted by him with the statement: "I ought to crack your *Page 130 
head for you. * * * You think you are going to come out here and run the women folks off."
The appellant said: "There is not but two women here and I brought them. They want to go home, and I am going to take them."
Deceased replied: "No, you are not going anywhere. I am going to crack your head for you; that is what I am going to do."
Appellant then said: "Why don't you try it?"
The deceased made a demonstration which impressed the appellant that his life was in danger. He shot one time and wounded the deceased from which, according to the testimony, the deceased died. On cross-examination it was shown that the appellant had been drinking a little that night. By other witnesses it was shown that the appellant had been drinking some liquor. Neither the appellant nor any of the witnesses stated that he was drunk or that he was sufficiently intoxicated to suggest temporary insanity. The controlling statute upon the subject is article 36, P. C., 1925, which reads as follows: "Neither intoxication nor temporary insanity of mind produced by the voluntary recent use of ardent spirits shall constitute any excuse for the commission of crime. Evidence of temporary insanity produced by such use of ardent spirits may be introduced by the defendant in mitigation of the penalty attached to the offense for which he is being tried. When temporary insanity is relied upon as a defense and the evidence tends to show that such insanity was brought about by the immoderate use of intoxicating liquor, the judge shall charge the jury in accordance with the provisions of this article."
The law presumes every man to be sane and that presumption will prevail in the absence of evidence overcoming it. In the case of King v. State, 9 Texas App., 515, it was said:
"Naturally, and in fact, the burden to rebut this presumption rests with and is upon the defendant; and he should be able to show his insanity clearly, and to that extent that the minds and consciences of the jury can say, that on account of his insanity he was guiltless of entertaining the criminal intent essential to responsibility for the crime charged." See Smith v. State, 31 Tex.Crim. Rep.; Tex. Jur., vol. 12, p. 292, sec. 56.
That evidence merely showing intoxication is not sufficient has been repeatedly declared. From Tex. Jur., vol. 12, p. 298, sec. 56, the following is quoted:
"Mere intoxication will not mitigate the penalty for crime, but to have that effect it must have reached the point of temporary *Page 131 
insanity, which is that degree of insanity that deprives a person of the capacity and power to distinguish between right and wrong as to the particular act charged against him."
The evidence introduced is not regarded as supporting the defensive theory advanced by the appellant. We are therefore constrained to overrule the motion for rehearing, and it is so ordered.
Overruled.